Citation Nr: 0522247	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment on January 
5, 2003, at the Craig General Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his aunt


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the VAMC in 
Muskogee, Oklahoma, which denied the veteran entitlement to 
reimbursement of medical expenses incurred in connection with 
treatment received at a private medical facility in January 
2003. 

In April 2004 the veteran appeared at the RO for a travel 
board hearing and offered testimony in support of his claim 
before the undersigned acting Veterans Law Judge.  A 
transcript of the veteran's testimony has been associated 
with his claims file.


FINDINGS OF FACT

1.  VA did not authorize the private medical care provided to 
the veteran on January 5, 2003, at Craig General Hospital.

2.  At the time the veteran received private medical 
treatment for right leg pain at Craig General Hospital, he 
was enrolled in the VA healthcare system, and had received 
care in the prior 24-months.

3.  At the time the veteran received private medical 
treatment for right leg pain at Craig General Hospital, VA 
medical facilities were not feasibly available and immediate 
medical attention was necessary.



CONCLUSION OF LAW

The criteria for the award of reimbursement for unauthorized 
medical expenses incurred January 5, 2003, have been met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement of unauthorized medical 
expenses incurred on January 5, 2003, at Craig General 
Hospital.  Initially, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations modified VA's duties to notify and assist 
claimants. 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § 3.159(a)-(c) (2004).  

To the extent that VCAA notification and assistance is 
applicable in a case such as this (i.e. the resolution of 
which is dependent on interpretation of the regulations 
pertaining to reimbursement of private medical expenses), it 
is noted that a cursory review of the record reveals that the 
veteran has not been specifically provided appropriate notice 
consistent with the applicable law and regulations.  However, 
given the favorable action taken hereinbelow, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.

Again, the veteran seeks reimbursement of unauthorized 
medical expenses incurred on January 5, 2003, at Craig 
General Hospital.  Medical expenses incurred by veterans at 
private facilities and not previously authorized by VA may 
nonetheless be reimbursed by VA if certain statutorily-
mandated requirements are met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt. 38 U.S.C.A. § 5107 (West 2002).

In this case, the record reflects that the veteran is 
service-connected for chronic low back pain, rated 10 percent 
disabling and for a fracture of the right fifth metacarpal, 
rated noncompensably disabling.  He is not service-connected 
for the right leg disorder for which treatment was obtained 
in January 2003 and this disorder is not shown to have 
aggravated a service-connected disability.  Thus, the Board 
finds that the veteran does not qualify for reimbursement 
under 38 U.S.C.A. § 1728, which requires the private 
treatment be for a service-connected disability or a 
disability either associated with, or aggravating, a service-
connected disability.

However, the Veterans Millennium Health Care and Benefits 
Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-08 (2004).

Under 38 U.S.C.A. § 1725, emergency treatment is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §  17.1002 (2004).

Private medical records reveal that the veteran sought 
emergency room treatment for right leg pain at Craig General 
Hospital on January 5, 2003.  According to the testimony at 
the veteran's hearing in April 2004, this facility was 
located approximately 10 minutes from his home while the 
closest VA medical facility was over one hour and 15 minutes 
away.  According to a VA After-hours Telephone Triage record 
the veteran notified VA by phone on January 5, 2005 that he 
had injured his right leg approximately 3 hours earlier while 
using this leg to push an object.  The veteran reported that 
he heard a "popping sound and a snap sound" on the right 
middle leg below the right knee.  The veteran said that he 
was having difficulty standing on his right leg and that he 
felt a loose object moving.  The veteran's aunt, a nurse, was 
with him at the time and reported concerns that the veteran's 
leg was becoming essentially more symptomatic.  She further 
expressed the need to immediately bring the veteran to the 
nearest emergency room.  At the hospital the veteran was 
diagnosed and treated for an apparent strained ligament.  

The record reflects that the veteran was an active Department 
health-care participant who had received care from VA within 
the 24-month period prior to his January 2003 private 
treatment.  The record also reflects that he was personally 
liable for the non-VA treatment received January 5, 2003.  
Thus, the remaining question before the Board is whether or 
not the veteran's medical condition required emergency 
treatment at non-VA facilities, as defined by 38 U.S.C.A. 
§ 1725 (West 2002).

In a March 2003 decision, the VAMC determined that the 
veteran did not receive treatment for an existing emergency 
of such nature that delay would have been hazardous to life 
or health.  However, the complaint for which the veteran 
sought private treatment - leg pain - is noted to have begun 
as a result of stress placed on the leg resulting in a health 
situation serious enough to have, according to the veteran's 
hearing testimony, a VA representative indicate that he 
needed to be transported by ambulance to the nearest medical 
facility.  Moreover, his Aunt, a registered nurse, evaluated 
the veteran condition prior to his treatment at issue.  She 
testified that the veteran was progressively experiencing 
decreased motor and sensory function in his right leg three 
hours after his initial injury, which caused her great 
concern. The Board concludes that it was reasonable for the 
veteran to seek emergency treatment on January 5, 2003 at the 
nearest medical facility. The veteran received information 
from the VA and a registered nurse, which reasonably led him 
to believe he was in need of immediate medical care, and 
found the drive of an hour and 15 minutes to the nearest VA 
medical center to represent an unacceptable risk.

In view of the above, the Board concludes that the veteran's 
right leg pain was sufficient, in the eyes of a prudent 
layperson, to require immediate medical attention, and that 
VA medical facilities were not feasibly available, due to the 
distances involved.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board concludes that the veteran's 
private treatment at Craig General Hospital was both 
reasonable and prudent. 38 U.S.C.A. § 5107 (West 2002).  
Although the ultimate diagnosis of a strained ligament is 
not, per se, an emergency or life- threatening condition, a 
reasonable and prudent person (the standard here) would 
certainly think that immediate medical attention is needed 
when experiencing symptoms sufficient to cause a nurse in 
attendance to indicate such attention was required.  In 
short, the Board concludes that the criteria for entitlement 
to reimbursement for the reasonable value of emergency 
treatment received January 5, 2003, at Craig General Hospital 
have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-08 (2004).  Accordingly, the benefit sought on 
appeal is granted.


ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency treatment received January 5, 2003, is 
granted.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


